Exhibit 99.1 Contact: William Barth BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM For Immediate Release BSD Medical Announces Fiscal Year 2013 Financial Results SALT LAKE CITY,November 7, 2013—BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD) (www.BSDMedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for its fiscal year ended August 31, 2013. Financial Highlights for Fiscal Year 2013 · Total revenues of $3.7 million, a $1.6 million increase from total revenues of $2.1 million for the year ended August 31, 2012 · Total stockholders’ equity of $12.1 million · Net loss of $8.3 million compared to a net loss of $8.0 million for the year ended August 31, 2012 · Strong balance sheet; cash and cash equivalents of $9.5 million and no debt Management Commentary “Driven largely by sales resulting from our recently executed agreement with Terumo Europe NV to distribute our MicroThermX® Microwave Ablation System product line, BSD grew total revenues by 77% in fiscal year 2013, with only a 13% increase in operating expenses,” said Harold Wolcott, President of BSD Medical. “Our exclusive, multi-year, multi-million dollar distribution agreement with Terumo Europe NV represents a significant stride toward our goal of bringing our improved thermal treatments for cancer to millions of people around the world,” he added.“We began shipping product during the third quarter under our Terumo agreement which covers more than 100 countries with a market potential in excess of $1 billion.Although it is early in our relationship, we are pleased with the market penetration to date. “The substantial increase in revenues from our MicroThermX® product line offset fiscal year 2013 declines for our hyperthermia business.Hyperthermia revenues can fluctuate greatly between time periods due to this product’s sales price and long sales cycle.We have distribution agreements for our hyperthermia systems in China, South Korea and Taiwan, and are working toward obtaining regulatory import approvals in these countries.We are currently seeking strategic or partnership arrangements for our hyperthermia business. “We are optimistic about the outlook for fiscal 2014 and are well positioned for continued revenue growth.Our plan for the coming year is to continue expanding our geographic footprint for the MicroThermX® through collaborations such as our Terumo agreement—a model that we view as working well for BSD—with a particular focus on Latin America and Asia.We also see significant opportunity in the U.S., where cancer remains the second-leading cause of death, and we are positioned to capitalize on developing trends in the healthcare system of providing cost-effective, less-invasive treatments. We have a strong balance sheet with $9.5 million in cash, cash equivalents and no debt,” concluded Mr. Wolcott. Fiscal 2013 Financial Highlights Revenues for the fiscal year ended August 31, 2013 increased $1.6 million, or 77%, to $3.7 million, compared with the fiscal year ended August 31, 2012.The company has a current backlog for its hyperthermia systems of $2.3 million. Gross margin was $1.4 million or 38% of revenues for fiscal 2013, compared with $0.6 million, or 27% of revenues for fiscal 2012.The improvement in gross margin and gross margin as a percentage of sales resulted from increasing MicroThermX® sales, particularly sales of consumable devices and equipment rentals. Operating expenses of $9.7 million for the year ended August 31, 2013 increased by 13% compared with the year ended August 31, 2012.Total cost of sales for fiscal 2013 was $2.3 million compared with $1.5 million for fiscal 2012, with the increase resulting primarily from increasing MicroThermX® sales.Research and development expenses for fiscal 2013 of $2.3 million declined 3% from $2.4 million for fiscal 2012.Selling, general and administrative expenses were $7.4 million for fiscal 2013 compared with $6.2 million for fiscal 2012 with the increase due primarily to expanded MicroThermX® sales and marketing activities and support personnel and related operating expenses, with resulting MicroThermX® sales. The Company reported a net loss of $8.3 million, or $0.26 per share, for fiscal 2013, compared with a net loss of $8.0 million, or $0.27 per share, for fiscal 2012. About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy delivered using focused microwave energy and radiofrequency (RF).BSD’s product lines include ablation and hyperthermia treatment systems.BSD’s microwave ablation system has been developed as a stand-alone therapy to ablate and destroy soft tissue.The Company has developed extensive intellectual property, multiple products in the market, and well established distribution in the United States, Europe and Asia.BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy.Certain of the Company’s products have received regulatory approvals in the United States, Europe and China.For further information visit BSD Medical's website at www.BSDMedical.com. Forward-Looking Statements Statements contained in this press release that are not historical facts, including statements relating to our 2014 plans, are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995.All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission, including the market demand for our MicroThermX® products and the regulatory requirements we face. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date, except as required by law. BSD MEDICAL CORPORATION Balance Sheets August 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net Patents, net - $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 34,006,202 and 29,777,522 shares issued,respectively 34,007 29,778 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ BSD MEDICAL CORPORATION Statements of Comprehensive Loss Years Ended August 31, Revenues: Sales $ $ $ Sales to related parties Equipment rental Total revenues Cost of revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) ) ) Other income (expense): Interest income Other income (expense) Total other income (expense) Loss before income taxes ) ) ) Income tax (provision) benefit ) ) ) Net loss and comprehensive loss $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Weighted average number of sharesoutstanding: Basic Diluted BSD MEDICAL CORPORATION Statements of Cash Flows Years Ended August 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to netcash used in operating activities: Depreciation and amortization Stock issued for services Stock-based compensation Loss on disposition of property and equipment - - Decrease (increase) in: Receivables ) ) Income tax receivable - - Inventories ) ) Other current assets ) Increase (decrease) in: Accounts payable ) Accrued liabilities Customer deposits - Deferred revenue ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment ) ) ) Cash flows from financing activities: Net proceeds from the sale of common stock - Proceeds from the exercise of warrants - - Proceeds from the exercise of options - - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $
